Order of the Surrogate’s Court, Kangs County^dated ’.October ll," 1974,- which, inter, alia, struck the appearance and answer of respondent-appellant Chandler insofar as he claimed to be the assignee -of Linda LouiSe Luckenbách.üñder a’certain agreement, affirmed, without costs, and order of .the same court of the same date which, inter alla, denied a motion to dismiss the cross petition set forth'in the answer of the guardian ad litem, on the ground of lack-of subject matter jurisdiction, affirmed insofar as appealed from, without costs,1 ^No opinion. Hopkins,' Acting P. J.,' Latham, Christ and -Shapiro, JJ., concur. -